internal_revenue_service number release date index number -------------------- ---------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc intl b02 plr-104595-17 date august ty ------- legend tp country fc1 fc2 fc3 year year year year year date accounting firm law firm ------------------------- ------------------------- -------- --------------------- ---------------------- ----------------- ------- ------- ------- ------- ------- ------------------- ------------------------------------ ----------------------------------- dear ------------------------- this is in response to a letter dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1 f with respect to your investments in fc1 fc2 and fc3 collectively referred to as fcs plr-104595-17 the rulings contained in this letter are based upon information and representations submitted on behalf of tp by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts tp is an individual prior to date tp was a resident of country and had been treated as a nonresident_alien for united_states federal_income_tax purposes for all taxable years prior to year on date tp relocated to the united_states tp has resided in the united_states since that time tp made the first_year_election to be treated as a u s tax resident under sec_7701 of the code on tp’s year u s federal_income_tax return in year and year while a nonresident_alien tp was issued shares in fcs fcs were passive foreign investment companies pfics as defined under sec_1297 of the code in year during the relevant years tp retained accounting firm to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment including federal_income_tax treatment of tp’s investments in fcs accounting firm also prepared tp’s federal_income_tax return for year accounting firm employed qualified_tax professionals that were competent to render international tax_advice including the consequences of a u_s_person owning stock of a foreign_corporation tp made available to accounting firm any information requested that was relevant to the provision of tax_advice and the preparation of tp’s income_tax returns accounting firm did not discuss with tp the possibility that fcs may be pfics the implications of ownership of interests in pfics or the possibility of making any qef election at no point before year did tp become aware that fcs might be pfics and thus tp was not aware of the possibility of making a qef election with respect to fcs when tp’s federal_income_tax return for year was filed in year tp became aware that fcs might be pfics when a relative of tp raised pfic issues with tp once tp became aware of the possibility that fcs might be pfics tp sought advice from law firm about the status of fcs and the implications of ownership of shares in a pfic law firm provided tp with advice about the implications of owning shares in a pfic the availability of a retroactive qef election and the mechanics and benefits of making such an election tp also retained a new accountant to prepare his year u s federal tax_return plr-104595-17 tp has submitted affidavits from itself accounting firm and law firm under penalties of perjury that describe the events that led to the failure to make a qef election with respect to fcs by the election due_date and the discovery thereof tp has submitted pfic annual information statements of fcs for year and year which state that fc had no ordinary_earnings or net capital_gains for those years tp filed an extension for filing a year tax_return and thus was not yet required to account for any qef income thus the interests of the united_states government will not be prejudiced by granting consent to make the requested retroactive election tp represents that as of the date of its request_for_ruling the pfic status of fcs had not been raised by the internal_revenue_service on audit for any taxable_year at issue ruling requested tp requests the consent of the commissioner to make a retroactive qef election with respect to fcs for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer that is a shareholder of the pfic if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the taxpayer and the shareholder satisfies the procedural requirements of sec_1 f plr-104595-17 the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with tp’s ruling_request we conclude that tp has satisfied sec_1_1295-3 accordingly consent is granted to tp to make a retroactive qef election with respect to fcs for year provided that tp complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives a copy of this letter_ruling must be attached to any federal tax_return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch office of the associate chief_counsel international
